Filed 10/2/14 P. v. Abedelal CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A141089
v.
OMAR HUSSEIN ABEDELAL,                                               (Napa County
                                                                     Super. Ct. No. CR168050)
         Defendant and Appellant.


         Omar Hussein Abedelal (appellant) appeals from his convictions and resulting
sentence following his no-contest plea to one count of second degree robbery (Pen. Code,
§ 211)1, and his admission to several sentencing enhancements for which he received a
negotiated state prison aggregate sentence of 12 years.
         Appellant’s counsel has filed an opening brief in which no issues are raised, and
asks this court for an independent review of the record as required by People v. Wende
(1979) 25 Cal.3d 436 (Wende), and Anders v. California (1967) 386 U.S. 738. Counsel
has declared that appellant has been notified that no issues were being raised by counsel
on appeal, and that an independent review under Wende instead was being requested.
Appellant was also advised of his right personally to file a supplemental brief raising any
issues he chooses to bring to this court’s attention. No supplemental brief has been filed
by appellant personally.
         We note that appellant has not obtained a certificate of probable cause, which is
required by Penal Code section 1237.5 when a defendant seeks to appeal from a
         1
             All further undesignated references are to the Penal Code.


                                                             1
judgment entered following a guilty or no contest plea. A certificate is not required when
the notice of appeal and amended notice of appeal state, as appellant’s do here, that the
appeal is based upon the sentence or other matters occurring after the plea that do not
affect the validity of the plea. Accordingly, we have reviewed the entire record pursuant
to Wende, supra, 25 Cal.3d 436 and People v. Kelly (2006) 40 Cal.4th 106, focusing upon
grounds for appeal arising after entry of the plea. Having done so, we conclude that there
is no arguable issue on appeal.
                Procedural and Material Factual Background of Case
       A seven-count felony information was filed by the Napa County District
Attorney’s Office on November 6, 2013, charging appellant with two separate counts of
second degree robbery (§ 211), one count of second degree commercial burglary (§ 459),
one count of receiving stolen property (§ 496, subd. (a)), two counts of petty theft with
priors (§ 666), and one count of being a felon in possession of a firearm, within the
meaning of section 29800, subdivision (a)(1). The information also alleged numerous
special allegations and sentencing enhancements, including three that are material to this
appeal: an allegation that appellant had served a prior prison term, within the meaning of
section 667.5, subdivision (b), that he had suffered a prior serious felony conviction
within the meaning of section 667, subdivision (a)(1), and that he had suffered a prior
strike conviction within the meaning of section 1170.12, subdivisions (a)-(d).
       On January 3, 2014, the court met with appellant and his counsel, and a motion for
new counsel, pursuant to People v. Marsden (1970) 2 Cal.3d 118 (Marsden), was heard.
The motion was denied by the trial court. We discern no abuse of discretion in denying
the motion.
       On January 6, 2014, appellant entered a negotiated plea with the prosecution. By
this negotiated plea, appellant pleaded no contest to one count of second degree robbery
(§ 211). He also admitted a prior conviction for a serious felony and a strike, and to
having served a prior prison term for which he received a negotiated state prison
aggregate sentence of 12 years. Appellant also agreed that there was a factual basis for
the plea, and the court referred the matter to the probation department for a presentence


                                             2
report. When the plea was accepted in court, appellant was fully advised of the rights he
was waiving by entering his plea. As part of the disposition the prosecution also agreed
to dismiss the remaining counts and allegations.
       Before sentencing could be held, appellant filed a second motion for new counsel,
pursuant to Marsden, supra, 2 Cal.3d 118. At a hearing on February 19, 2014, the court
relieved the public defender from further representation of appellant because of a conflict
of interest, and referred the case to the Jefferson Law Center for appointment of conflict
counsel. New counsel was appointed that same day.
       Sentencing was held on March 19, 2014, and sentence was imposed consistent
with the negotiated plea. Appellant was given a total of 178 days custody credit for time
served. Restitution was reserved, while fines and penalties required by law were also
imposed, along with other conditions.
                Conclusions Based Upon Independent Record Review
       Upon our independent review of the record we conclude there are no meritorious
issues to be argued, or that require further briefing on appeal. The denials of two post-
sentencing requests for certificates of probable cause were supported by the facts and
law.
       We also discern no error in the plea disposition or in sentencing. The sentence
appellant received, and the fines, penalties, and conditions imposed were supported by
the law and facts. At all times appellant was represented by counsel.
                                     DISPOSITION
       We affirm the judgment.




                                             3
                                _________________________
                                RUVOLO, P. J.


We concur:


_________________________
REARDON, J.


_________________________
RIVERA, J.




                            4